IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DONALD CRAIG GORE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0577

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/

Opinion filed August 10, 2017.

Petition for All Writs Jurisdiction -- Original Jurisdiction.

Donald Craig Gore, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      All relief sought by petitioner in the petition for all writs jurisdiction filed on

February 14, 2017, is denied.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.